DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.   

Election/Restrictions
Applicant’s election with traverse of claims 1-9 in the reply filed on February 14, 2022 is acknowledged.  
The Applicant argues that a search of all the claims would not impose a serious burden on the Office.  This is not found persuasive because claims 1-9 are drawn to a method, while claim 10 is drawn to an apparatus.  Thus, the determination of patentability of Invention I (claims 1-9) and Invention II (claim 10) would require searches in searching different classes/groups or electronic resources, or employing different search strategies or search queries; and the prior art applicable to one invention would not likely be applicable to another invention.  The above reasons support that a search of all the claims would impose serious burden on the examiner.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2 and 7-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yamaguchi et al. (US20180286744).
Regarding claim 1, Yamaguchi discloses an etching method (paragraph 0083) comprising: supplying a protective film-forming gas including an amine gas to a substrate having a surface on which a first film and a second film are formed, the first film and the second film having respective properties of being etched by an etching gas, and forming a protective film to cover the first film such that the first film is selectively protected between the first film and the second film when the etching gas is supplied (film 84 reads on a first film, film 88 reads on a second film, paragraphs 000079 and 0083 and Fig. 19I); and selectively etching the second film by supplying the etching gas to the substrate after the protective film is formed (paragraph 0083 and Fig. 19I).

Regarding claim 7, Yamaguchi discloses wherein the protective film includes an amine contained in the amine gas (paragraph 0079).
Regarding claim 8, Yamaguchi discloses wherein the protective film-forming gas includes an isocyanate gas, and the protective film includes a compound having a urea bond (paragraph 0079).
Claims 1-4 and 7-9 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Takahashi et al. (US20200312669).
The applied reference has a common inventor with the instant application.  Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by:  (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with  35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.
Regarding claim 1, Takahashi discloses an etching method (abstract) comprising: supplying a protective film-forming gas including an amine gas to a 
Regarding claim 2, Takahashi discloses wherein the second film is a silicon-containing film (polysilicon film 14, paragraph 0017).
Regarding claim 3, Takahashi discloses wherein the first film and the second film are different types of silicon-containing films (SiOCN film 15 vs. polysilicon film 14, paragraph 0017).
Regarding claim 4, Takahashi discloses wherein the first film is a silicon oxide film, and the second film is a silicon film (SiOCN reads on a doped silicon oxide film, polysilicon reads on a silicon film, paragraph 0017).
Regarding claim 7, Takahashi discloses wherein the protective film includes an amine contained in the amine gas (paragraph 0021).
Regarding claim 8, Takahashi discloses wherein the protective film-forming gas includes an isocyanate gas, and the protective film includes a compound having a urea bond (paragraph 0030).
Regarding claim 9, Takahashi discloses wherein the first film, a porous film, and the second film are sequentially formed adjacent to each other on the substrate, the 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims 1, 2, 7 and 9 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 1 of copending Application No. 16/825,227 (hereinafter, ‘227).  
Regarding claim 1, ‘227 discloses an etching method (claim 1) comprising: supplying a protective film-forming gas including an amine gas to a substrate having a surface on which a first film and a second film are formed, the first film and the second film having respective properties of being etched by an etching gas, and forming a protective film to cover the first film such that the first film is selectively protected between the first film and the second film when the etching gas is supplied (the non-etching target film reads on a first film, the silicon-containing film reads on a second film, amine is adsorbed onto walls of pores of the porous film, which reads on a protective film, claim 1); and selectively etching the second film by supplying the etching gas to the substrate after the protective film is formed (claim 1).
Regarding claim 2, ‘227 discloses wherein the second film is a silicon-containing film (claim 1).
Regarding claim 7, ‘227 discloses wherein the protective film includes an amine contained in the amine gas (claim 1).

This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.

Allowable Subject Matter
Claims 5-6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 5, the cited prior art of record, taken either alone or in combination, fails to disclose or render obvious a method wherein the first film and the second film are films containing silicon and oxygen, in the context of the instant claim.  The closest cited prior art of Takahashi discloses the second film is polysilicon, which does not contain oxygen (paragraph 0017). 
Regarding claim 6, the cited prior art of record, taken either alone or in combination, fails to disclose or render obvious a method wherein the first film is a SiOCN film, and the second film is a silicon oxide film, in the context of the instant claim.  . 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIONG-PING LU whose telephone number is (571) 270-1135.   The examiner can normally be reached on M-F: 9:00am – 5:00pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on (571) 272-1435.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JIONG-PING LU/
Primary Examiner, Art Unit 1713